DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, 9, 11-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) in view of Hanak (US 4,713,492).
	Regarding claim 1, Hartman discloses a folding photovoltaic (PV) panel ([0041]; Fig. 5B) comprising: a first subpanel (522A in Fig. 5C) including first PV cells (540C - [0098]) between a first front sheet (540A - [0095]) and a first back sheet (540E - [0106]), wherein the first subpanel extends along a first lateral plane (shown in annotated Fig. 5C below); a second subpanel (522B in Fig. 5C) including second PV cells between a second front sheet (540A - [0095]; portion of 540A corresponding to second subpanel 522B) and a second back sheet (540E - [0106]; portion of 540E corresponding to second subpanel 522B), wherein the second subpanel extends along a second lateral plane (shown in annotated Fig. 5C below), a hinge assembly (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C) including a first section coupled to a surface of the first back sheet of first subpanel (section of 524A connected to 522A in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), a second section coupled to a surface of the second back sheet of second subpanel (section of 524A connected to 522B in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), and a third section that bridges a gap between the first and second back sheets (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively), and at least one electrical conductor extending from the first subpanel to the second subpanel (523 in Fig. 5C), wherein the at least one electrical conductor extending from the first subpanel to the second subpanel in an area laterally between the third section and the first and second front sheets (523, 524A, and 533 in Fig. 5C). [AltContent: arrow]
    PNG
    media_image1.png
    553
    474
    media_image1.png
    Greyscale
[AltContent: textbox (second 
lateral 
plane)][AltContent: arrow][AltContent: textbox (first 
lateral 
plane)]
	
	While Hartman does disclose, as illustrated in Figures 5A and 5B, the second layer 540B can have cutout portions that can be positioned to further enhance the folding process ([0097]), Hartman does not explicitly disclose 540A, 540D, and 540E have cutout portions similar to those depicted for 540B in Fig. 5B.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form layers 540A, 540D, and 540E of Hartman with cutout portions, as disclosed by Hartman for layer 540B, because as taught by Hartman, cutout portions can be positioned to further enhance the folding process ([0097]).  
	Additionally, forming layers 540A, 540D, and 540E of Hartman with cutout portions, similar to those depicted for layer 540B in Fig. 5B, amounts to a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Hartman discloses exterior surfaces of the back sheets and the hinge assembly are exterior surfaces of the folding PV panel (cut out portions of 540D and 540E, as set forth in the modification above, expose the hinge assembly surface to the exterior).
	While Hartman does disclose the limitation "to allow an angle between the first lateral plane and the second lateral plane to change" ([0114]); the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Modified Hartman does not explicitly disclose the hinge assembly comprises a knuckle and corresponding pin.
	Hanak discloses a folding photovoltaic panel (C8/L25) and further discloses a hinge assembly comprising a knuckle and corresponding pin (C10/L20-28).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a knuckle and corresponding pin, as disclosed by Hanak, in the hinge assembly of modified Hartman, because as taught by Hanak, the hinge allows for the folding of the panels into a sandwich relationship (C9/L68 - C10/L1).  As evidenced by Hanak, the use of a knuckle and corresponding pin in a hinge assembly of a folding photovoltaic panel amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when including a knuckle and corresponding pin in the hinge assembly of modified Hartman based on the teaching of Hanak.
	Regarding claim 3, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses the first front sheet is separate from the second front sheet, a second hinge attaches the first front sheet to the second front sheet ([0096] - 540B; hinges connecting 540B sheets in Fig. 5B; [0100]).
	If Figure 5B of Hartman does not show hinges connecting respective sheets 540B, and if the teaching in paragraph [0100] of Hartman stating that one or more of the layers 540A, 540B, 540D, 540E can also aid in the mechanical connection between adjacent solar panels 522, does not disclose the limitation requiring a second hinge attaching the first front sheet to the second front sheet, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a second hinge between respective sheets 540B (Fig. 5B) because as taught by Hartman, one or more of the layers 540A, 540B, 540D, 540E can also aid in the mechanical connection between adjacent solar panels 522 ([0100]).  The use of a hinge, as evidenced by Hartman (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C), to provide a mechanical connection ([0100]) amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a hinge to achieve the mechanical connection disclosed by Hartman in paragraph [0100].
	Additionally, with regard to the recitation of a second hinge, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Regarding claim 4, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses a mechanical guide to support the at least one electrical conductor (533 - [0121]). 
	Regarding claim 9, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly includes a plurality of discrete hinges ([0110]).
	Regarding claim 11, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly includes a single continuous hinge (523 and 533 in Fig. 5C; the hinge assembly includes single continuous hinges 523 and 533).
	Regarding claim 12, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses an encapsulating layer filling the channel, wherein the at least one electrical conductor is embedded in the encapsulating layer ([0121]).
	Regarding claim 13, Hartman discloses a folding photovoltaic (PV) panel ([0041]) comprising: a first subpanel (522A in Fig. 5C) including first PV cells (540C - [0098]) between a first front sheet (540A - [0095]) and a first back sheet (540E - [0106]), wherein the first subpanel extends along a first lateral plane (shown in Fig. 5C); a second subpanel (522B in Fig. 5C) including second PV cells between a second front sheet (540A - [0095]; portion of 540A corresponding to second subpanel 522B) and a second back sheet (540E - [0106]; portion of 540E corresponding to second subpanel 522B), wherein the second subpanel extends along a second lateral plane (shown in Fig. 5C), a hinge assembly (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C) including a first section coupled to a surface of the first back sheet of first subpanel (section of 524A connected to 522A in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), a second section coupled to a surface of the second back sheet of second subpanel (section of 524A connected to 522B in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), and a third section that bridges a gap between the first and second back sheets (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively); and a power converter mounted on the first subpanel and electrically connected to the first and second set of PV cells ([0063]; note: the term "mounted on" does not require direct physical contact or the absence of intermediate components).
	While Hartman does disclose, as illustrated in Figures 5A and 5B, the second layer 540B can have cutout portions that can be positioned to further enhance the folding process ([0097]), Hartman does not explicitly disclose 540A, 540D, and 540E have cutout portions similar to those depicted for 540B in Fig. 5B.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form layers 540A, 540D, and 540E of Hartman with cutout portions, as disclosed by Hartman for layer 540B, because as taught by Hartman, cutout portions can be positioned to further enhance the folding process ([0097]).  
	Additionally, forming layers 540A, 540D, and 540E of Hartman with cutout portions, similar to those depicted for layer 540B in Fig. 5B, amounts to a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Hartman discloses exterior surfaces of the back sheets and the hinge assembly are exterior surfaces of the folding PV panel (cut out portions of 540D and 540E, as set forth in the modification above, expose the hinge assembly surface to the exterior).
	While Hartman does disclose the limitation "to allow an angle between the first lateral plane and the second lateral plane to change" ([0114]); the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Modified Hartman does not explicitly disclose the hinge assembly comprises a knuckle and corresponding pin.
	Hanak discloses a folding photovoltaic panel (C8/L25) and further discloses a hinge assembly comprising a knuckle and corresponding pin (C10/L20-28).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a knuckle and corresponding pin, as disclosed by Hanak, in the hinge assembly of modified Hartman, because as taught by Hanak, the hinge allows for the folding of the panels into a sandwich relationship (C9/L68 - C10/L1).  As evidenced by Hanak, the use of a knuckle and corresponding pin in a hinge assembly of a folding photovoltaic panel amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when including a knuckle and corresponding pin in the hinge assembly of modified Hartman based on the teaching of Hanak.
	Regarding claim 14, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses at least one electrical conductor extending from the first subpanel to the second subpanel, wherein the at least one electrical conductor is located in a cabling assembly bridging a channel defined by edges of the first and second subpanels and the third section of the hinge assembly (523 and 533 in Fig. 5C), and wherein the power converter is electrically connected to the second set of PV cells via the at least one electrical conductor extending from the first subpanel to the second subpanel ([0063]; note: the components of the photovoltaic panel are electrically connected; the claim does not require direct physical contact between the claimed components).
	Regarding claim 15, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses a gap between the cabling assembly and the hinge assembly (529 - [0111]).
	Regarding claim 16, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly comprises a first hinge assembly and the first (524AA of 522A in Fig. 5C, [0110] L6) and second sections (524AA of 522B in Fig. 5C, [0110] L6) of the first hinge assembly are coupled to a first side of the first subpanel and a first side of the second subpanel, respectively ([0118]), and wherein the folding PV panel further comprises: a second hinge assembly having a first section, a second section, and a third section between the first and second sections of the second hinge assembly ([0111] discloses multiple hinge assemblies), wherein the first and second sections of the second hinge assembly are coupled to a second side of the first subpanel and a second side of the second subpanel, respectively ([0111] discloses coupling to adjacent solar panels 522A and 522B); wherein the channel is defined by the third section of the first hinge assembly, the edges of the first and second subpanels, and the third section of the second hinge assembly (channel between adjacent solar panels 522A and 522B in Fig. 5C;  [0119] - [0121], 523, 524A, and 533 in Fig. 5C).
	Regarding claim 17, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly is foldable in a first configuration in which the first subpanel and the second subpanel form a stack (abstract), wherein in the stack a first side of the first subpanel faces a first side of the second subpanel (abstract), and a second configuration in which an edge of a second opposite side of the first subpanel overlaps an edge of the first side of the second subpanel (abstract - note: the claim does not specify the spatial orientation of the unfolded configuration; the side by side panel configuration disclosed satisfies the limitation requiring the overlap claimed).
	Regarding claim 18, modified Hartman discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein in the second configuration, an angle between the first section and the third section comprises an acute angle and an angle between the second section and the third section comprises an acute angle", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 19, modified Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the first section of the hinge assembly is attached to the first subpanel differently than the second section of the hinge assembly is attached to the second subpanel (note: the manner in which the attachment is different is not recited; the attachment to the first subpanel is necessarily different than the attachment to the second panel in terms of the relative portions of the respective subpanels which undergo attachment.  Without further limitation directed to the manner in which the attachment is different (i.e. structural, material composition, adhesive quality, etc.), the attachments disclosed by Hartman to the respective subpanels satisfy the limitation).
	Regarding claim 20, Hartman discloses a folding photovoltaic (PV) panel ([0041]) comprising: a first subpanel (522A in Fig. 5C) including first PV cells (540C - [0098]) between a first front sheet (540A - [0095]) and a first back sheet (540E - [0106]), wherein the first subpanel extends along a first lateral plane (shown in Fig. 5C); a second subpanel (522B in Fig. 5C) including second PV cells between a second front sheet (540A - [0095]; portion of 540A corresponding to second subpanel 522B) and a second back sheet (540E - [0106]; portion of 540E corresponding to second subpanel 522B), wherein the second subpanel extends along a second lateral plane (shown in Fig. 5C), a hinge assembly (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C) including a first section coupled to a surface of the first back sheet of first subpanel (section of 524A connected to 522A in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), a second section coupled to a surface of the second back sheet of second subpanel (section of 524A connected to 522B in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), and a third section that bridges a gap between the first and second back sheets (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively); at least one electrical conductor extending from the first subpanel to the second subpanel in an area laterally between the third section and the first and second front sheets (523 in Fig. 5C); and a power converter mounted on the first subpanel and electrically connected to the first and second set of PV cells ([0063]; note: the term "mounted on" does not require direct physical contact or the absence of intermediate components).	
	While Hartman does disclose, as illustrated in Figures 5A and 5B, the second layer 540B can have cutout portions that can be positioned to further enhance the folding process ([0097]), Hartman does not explicitly disclose 540A, 540D, and 540E have cutout portions similar to those depicted for 540B in Fig. 5B.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form layers 540A, 540D, and 540E of Hartman with cutout portions, as disclosed by Hartman for layer 540B, because as taught by Hartman, cutout portions can be positioned to further enhance the folding process ([0097]).  
	Additionally, forming layers 540A, 540D, and 540E of Hartman with cutout portions, similar to those depicted for layer 540B in Fig. 5B, amounts to a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Hartman discloses exterior surfaces of the back sheets and the hinge assembly are exterior surfaces of the folding PV panel (cut out portions of 540D and 540E, as set forth in the modification above, expose the hinge assembly surface to the exterior).
	While Hartman does disclose the limitation "to allow an angle between the first lateral plane and the second lateral plane to change" ([0114]); the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Modified Hartman does not explicitly disclose the hinge assembly comprises a knuckle and corresponding pin.
	Hanak discloses a folding photovoltaic panel (C8/L25) and further discloses a hinge assembly comprising a knuckle and corresponding pin (C10/L20-28).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a knuckle and corresponding pin, as disclosed by Hanak, in the hinge assembly of modified Hartman, because as taught by Hanak, the hinge allows for the folding of the panels into a sandwich relationship (C9/L68 - C10/L1).  As evidenced by Hanak, the use of a knuckle and corresponding pin in a hinge assembly of a folding photovoltaic panel amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when including a knuckle and corresponding pin in the hinge assembly of modified Hartman based on the teaching of Hanak.
	Regarding claim 25, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses the pin is located in the knuckle (Hanak - C10/L27-28).
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) in view of Hanak (US 4,713,492) as applied to claims 1 and 9 above, in view of Seong (KR 20160043695 - see attached machine translation).
	Regarding claim 5, modified Hartman discloses all the claim limitations as set forth above.  
	Modified Hartman does not explicitly disclose a cabling assembly located in a bottom of the channel.
	Seong discloses a folding photovoltaic panel and further discloses a cabling assembly located in a bottom of a channel defined by edges of adjacent panels (121; 4th paragraph on third page of machine translation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Seong, in the bottom of the channel between adjacent panels in Hartman, because as taught by Seong, the configuration protects the wiring from external exposure (4th paragraph of third page of machine translation).  Additionally, as evidenced by Seong, a cabling assembly located in the bottom of a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Seong in the folding photovoltaic panel assembly of Hartman.
	Regarding claim 6, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses the cabling assembly is in contact with the hinge assembly (Seong - receiving groove 121 in contact with 120; see 4th paragraph on third page of machine translation; note: the limitation does not require direct physical contact; the term "in contact" does not require the absence of intermediate components).
	Regarding claim 7, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses first and second electrical barriers (533 in Figures 5A - 5C).
	Regarding claim 8, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses an electrical conductor bisects the channel (Hartman - 524A in Fig. 5C).
	Regarding claim 10, modified Hartman discloses all the claim limitations as set forth above.  
	While Hartman does disclose a gap between a first discrete hinge of the plurality of discrete hinges and a second discrete hinge of the plurality of discrete hinges exposes a portion of the channel (channel between 522A and 522B in Fig. 5C), Hartman does not explicitly disclose a cabling assembly located in the exposed portion of the channel.
	Seong discloses a folding photovoltaic panel and further discloses a cabling assembly located in a channel defined by edges of adjacent panels (121; 4th paragraph on third page of machine translation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Seong, in the bottom of the channel between adjacent panels in Hartman, because as taught by Seong, the configuration protects the wiring from external exposure (4th paragraph of third page of machine translation).  Additionally, as evidenced by Seong, a cabling assembly located in a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Seong in the folding photovoltaic panel assembly of Hartman.
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) in view of Hanak (US 4,713,492) as applied to claims 1 and 9 above, in view of Snidow (US 2015/0214404).
	Regarding claim 5, modified Hartman discloses all the claim limitations as set forth above.  
	Modified Hartman does not explicitly disclose a cabling assembly located in a bottom of the channel.
	Snidow discloses a folding photovoltaic panel and further discloses a cabling assembly located in a bottom of a channel defined by edges of adjacent panels ([0044]; Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Snidow, in the bottom of the channel between adjacent panels in Hartman, because as taught by Snidow, the configuration allows for the hinge containing hollow sections to serve as housing for the electrical interconnection ([0044]).  Additionally, as evidenced by Snidow, a cabling assembly located in the bottom of a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Snidow in the folding photovoltaic panel assembly of Hartman.
	Regarding claim 6, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses the cabling assembly is in contact with the hinge assembly (Snidow - Fig. 9; [0044]; note: the limitation does not require direct physical contact; the term "in contact" does not require the absence of intermediate components).
	Regarding claim 7, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses first and second electrical barriers (533 in Figures 5A - 5C).
	Regarding claim 8, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses an electrical conductor bisects the channel (Hartman - 524A in Fig. 5C).
	Regarding claim 10, modified Hartman discloses all the claim limitations as set forth above.  
	While Hartman does disclose a gap between a first discrete hinge of the plurality of discrete hinges and a second discrete hinge of the plurality of discrete hinges exposes a portion of the channel (channel between 522A and 522B in Fig. 5C), Hartman does not explicitly disclose a cabling assembly located in the exposed portion of the channel.
	Snidow discloses a folding photovoltaic panel and further discloses a cabling assembly located in a channel defined by edges of adjacent panels ([0044]; Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Snidow, in the channel between adjacent panels in Hartman, because as taught by Snidow, the configuration allows for the hinge containing hollow sections to serve as housing for the electrical interconnection ([0044]).  Additionally, as evidenced by Snidow, a cabling assembly located in a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Snidow in the folding photovoltaic panel assembly of Hartman.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) in view of Hanak (US 4,713,492) as applied to claim 1 above, in view of Francis et al. (US 2015/0075583).
	Regarding claim 12, modified Hartman discloses all the claim limitations as set forth above.
	If the limitation requiring "an encapsulating layer filling the channel, wherein the at least one electrical conductor is embedded in the encapsulating layer" is not anticipated by the teaching of Hartman describing an insulator positioned to cover panel tabs 523, effectively insulating the electrical paths from each other ([0121]), then the limitation is obvious in light of Francis et al. (US 2015/0075583), which teaches a folding photovoltaic panel and further teaches the electrical leads may be attached to the backing that may form one or more hinges between the panel and one or more adjacent panels and/or spacers; the electrical leads may be adhered to the backing, printed on the backing that include Kapton®, or other type of polymeric material or tape, or otherwise mounted on or integrated with the backing, and in some instances, the electrical leads may be at least partially encased or encapsulated in the backing that may form hinges, and moreover, in an embodiment, the electrical leads may form hinges between the panel and adjacent panels and/or spacers ([0075]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the configurations disclosed by Francis, including encapsulation, in the folding photovoltaic panel of Hartman, because the use of any of the configurations disclosed by Francis for the electrical paths/conductors of Hartman amounts to the use of a known configuration in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing any of the configurations disclosed in the folding PV panel of Hartman based on the teachings of Francis.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-20, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726